DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg. 13-16, filed 08/30/2021, with respect to claims 1, 14, and 27 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Moy on 11/23/2021.
27. A backside Vertical Cavity Surface Emitting Laser (VCSEL) comprising: a substrate; a first mirror device formed on the substrate; an active layer applied directly on the first mirror device generating light; a second mirror device directly attached to the active layer; a ledge formed only in the second mirror device by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE) forming a pillar, the pillar has a diameter between 5-50um, wherein the second mirror device is directly attached .

Allowable Subject Matter
Claims 1-6, 14-20, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pg. 13-16, filed 08/30/2021, with respect to claims 1, 14, and 27 have been fully considered and are persuasive. There is no better prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        11/23/2021